Citation Nr: 0718521	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-27 860	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1952 to July 1954.

This appeal to the Board of Veterans Appeals (Board) arises 
from January an March 2005 rating actions that denied service 
connection for bilateral ankle and knee disabilities.

In March 2006, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.  

2.  No bilateral knee disability was shown in service or for 
many years thereafter, and the only competent medical opinion 
on the question of whether there exits a medical relationship 
between any current knee disability and military service 
militates against the claim.  

3.  No bilateral ankle disability was shown in service or for 
many years thereafter, and the only competent medical opinion 
on the question of whether there exits a medical relationship 
between any current ankle disability and military service 
militates against the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).

2.  The criteria for service connection for a bilateral ankle 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has, 
to the extent possible, been accomplished.

October 2004 pre-rating and April 2006 post-rating RO letters 
informed the veteran of the VA's responsibilities to notify 
and assist him in his claims, and what was needed to 
establish entitlement to service connection (evidence showing 
that a disease began in or was made worse by her military 
service).  Thereafter, he was afforded opportunities to 
respond.  The Board thus finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.  

Additionally, those RO letters collectively provided notice 
that the VA would make reasonable efforts to help the veteran 
get evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  The letters further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
reiterated the type of records that the VA would make 
reasonable efforts to get, and the 2006 RO letter requested 
the veteran to furnish any evidence that he had in his 
possession that pertained to his claims.  The Board thus 
finds that these letters collectively satisfy the statutory 
and regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
prior to and after the January and March 2005 rating actions 
on appeal.  The Board thus finds that any delay in issuing 
the full 38 U.S.C.A. § 5103(a) notice was not prejudicial to 
the veteran because it did not affect the essential fairness 
of the adjudication, in that his claims were fully developed 
and readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir.2006).  

As indicated above, the veteran has been notified of what was 
needed to substantiate his claims, and afforded numerous 
opportunities to present information and/or evidence in 
support thereof.  As a result of RO development and the Board 
remand, comprehensive documentation, identified below, has 
been associated with the claims folder and considered in 
connection with the veteran's appeal.  Hence, the Board finds 
that any failure on the part of the VA in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
Board finds that this was accomplished in the April 2006 RO 
letter.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has, to the 
extent possible, been accomplished.  The RO, on its own 
initiative and pursuant to the Board remand, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all available evidence necessary to substantiate 
his claims, to include obtaining all available service and 
pertinent post-service medical records.  In this regard, the 
Board notes that many service medical records are 
unavailable, presumably having been destroyed in a fire years 
ago at the National Personnel Records Center (NPRC).  The 
RO's attempts to obtain the veteran's service medical records 
from the NPRC in 2004 were unsuccessful, and in December 
2004, RO military records and claims processing officials 
certified that all efforts to obtain the veteran's military 
records had been exhausted, and that further efforts would be 
futile.  The veteran did not respond to the RO's October and 
December 2004 letters requesting him to furnish copies of any 
service medical records that he had.  In May 2006, the NPRC 
stated that additional service medical records were not 
available from Camp Chaffee, Arkansas.  In April 2006, the 
Social Security Administration stated that no records of 
decisions in the veteran's claim for disability benefits or 
medical records underlying such claims were available, as 
they had been destroyed.  Moreover, the veteran was afforded 
a comprehensive VA examination in October 2006. 
Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
In January 2007, the veteran stated that he had no other 
information or evidence to submit in connection with his 
claims.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters on appeal.  In an April 2006 statement, the 
veteran's wife stated that he wrote her during his military 
service about his knee and ankle problems, but that she had 
destroyed such letters.
  
Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).    

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10% within 1 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of it during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In this case, the veteran claims service connection for 
bilateral knee and ankle disabilities that he relates to his 
military service.  However, competent evidence does not 
establish a nexus between any currently-diagnosed knee or 
ankle disability and the veteran's military service. 

The sole available service medical record is a June 1954 
separation examination report showing normal lower 
extremities and feet.  The Board finds that this record fails 
to establish the presence of any knee or ankle disability in 
service.

Post service, medical records from Hastings Orthopaedic 
Associates from 1964 to 1977 show treatment and evaluation of 
the veteran for disability other than any knee or ankle.

The first objective evidence of any left knee disability was 
an intercurrent January 1980 twisting injury while sorting 
cattle noted in Hastings records of February 1980, over 25 
years post service.  While J. Y., M.D., noted that the 
veteran also injured his left knee "several" years 
previously, he did not attribute such injury to his military 
service.  The veteran subsequently underwent a total left 
knee replacement at the Mary Lanning Memorial Hospital in 
December 1992.  In a written statement which was received in 
November 1995, the veteran's wife stated that he had knee 
surgery in 1981 as a result of an accident while loading 
cattle.  

The first objective evidence of any right knee disability was 
intercurrent 1979 Hastings surgery noted in September 1981 
Good Samaritan Hospital records, which 1979 surgery was some 
25 years post service.  The 1981 hospitalization was for 
diagnostic and operative arthroscopy for a bucket handle tear 
of the right medial meniscus which occurred a few days ago 
when the veteran was working on his farm.  The first evidence 
of right knee arthritis was the advanced medial compartment 
degenerative joint disease noted on examination by J. W., 
M.D., in April 2003, nearly 49 years post service.  The 
veteran underwent a total right knee arthroplasty at the Good 
Samaritan Hospital from February to March 2005.      

The first objective evidence of any right or left foot 
disability was the pain attributed to possible tendonitis or 
a stress fracture noted in Hastings records of August and 
September 1991, over 37 years post service.  Moreover, it was 
not linked to military service; rather, the medical history 
indicated that the foot pain was only of a month's duration, 
and there was no history of trauma to the area.  The first 
evidence of any foot arthritis was the minor degenerative 
changes noted in November 1991 Hasting X-rays.  In March 
1993, an unspecified ankle was noted not to have improved 
much since surgery, and the veteran had bilateral ankle 
complaints in July 1993.  February 1996 VA examination showed 
poor left ankle movement, but left foot X-rays were normal.  
On April 2003 examination by Dr.    J. W., the veteran's 
right ankle discomfort was localized to the posterior tibial 
region, and the impression was posterior tibial tendon 
insufficiency with associated hind foot pain.  The veteran 
also was noted to have flat feet.  The veteran complained of 
left ankle pain on August 2003 VA outpatient examination.  
The impression after February 2004 examination by Dr. J. W. 
was chronic bilateral pes planus with posterior tibial tendon 
insufficiency; left ankle lateral impingement secondary to 
flexible pes planus was found in January 2005.  October 2006 
VA orthopedic examination showed significant valgus 
deformities of the bilateral calcanei and bilateral pes plano 
valgus.   

Moreover, no physician has linked any knee or ankle 
disability to the veteran's military service.  The sole 
competent opinion on the question of a medical nexus is the 
October 2006 VA physician's opinion that it is less than 
likely that any knee arthritis or pes plano valgus is related 
to the veteran's military service, which opinion squarely 
militates against the claims.  In this regard, the Board 
notes that the VA physician reached his conclusions after 
current examination of the veteran, which included findings 
of significant valgus deformities of the bilateral calcanei, 
and a comprehensive review of the evidentiary record, 
including a negative service separation examination and the 
lack of documentation of any medical intervention for the 
knees prior to 1980.  Significantly, neither the veteran nor 
his representative has presented or alluded to the existence 
of any medical evidence or opinion that supports his claims.  

In addition to the medical evidence, the Board has considered 
the veteran's own assertions in connection with the claims on 
appeal.  However, as a layman without appropriate medical 
training and expertise, he is not competent to render a 
probative opinion on a medical matter-such as whether there 
is a medical relationship between any current knee or ankle 
disability and his military service.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  

Under these circumstances, the claims for service connection 
for bilateral knee and ankle disabilities must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral ankle disability is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


